Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 6, 2021. Claims 42-61 are pending and currently examined. 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 42-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 and 37-39 US Patent 9822162 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a TCR having antigenic specificity for HPV16 E6 and comprising a human variable region and a murine constant region. The instant claims are directed to a method of treating or preventing a cancer, a HPV16 infection or HPV positive premalignancy using cells comprising the TCR, while the patented claims are directed to (I) the TCR or a functional portion thereof (claims 1-20), (II) a nucleic acid encoding the TCR, vector, or cells comprising the nucleic acid (claims 21-33), or (III) a method of treating or preventing a cancer, a HPV16 infection or HPV positive premalignancy using cells comprising a nucleic acid encoding the TCR (claims 37-39). 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive from the patented claims 1-33 to the instant claims to make use of the TCR, its encoding nucleic acid, or cells expressing it in treating or preventing HPV-related diseases. Additionally, patented claims 37-39 anticipate the instant claims.
This rejection is also necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

Claims 42-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 11-20 US Patent 10,329,339 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a TCR having antigenic specificity for HPV16 E6 and comprising a human variable region and a murine constant region. The instant claims are directed to a method of treating or preventing a cancer, a HPV16 infection or HPV positive premalignancy using cells comprising the TCR, while the patented claims are directed to (I) a nucleic acid encoding the TCR, vector, or cells comprising the nucleic acid (claims 1-7 and 14-20), or (II) a method of treating or preventing a cancer, a HPV16 infection or HPV positive premalignancy using cells comprising the nucleic acid encoding the TCR (claims 11-13). 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive from the patented claims1-7 and 14-20 to the instant claims to make use of the TCR, its encoding nucleic acid, or cells expressing it in treating or preventing HPV-related diseases. Additionally, patented claims 11-13 anticipate instant claims.
This rejection is also necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

Claims 42-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 US Patent 10,913,785 B2 in view of WO 2007/131092 A2 (submitted in IDS filed on Jan. 6, 2021).
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a TCR having antigenic specificity for HPV16 E6. The instant claims are directed to a method of treating or preventing a cancer, a HPV16 infection or HPV positive premalignancy using cells comprising the TCR, while the patented claims are directed to a nucleic acid encoding the TCR, vector, or cells comprising the nucleic acid. Moreover, the instant claims require that the TCR comprise a human variable region and a mouse constant region while the patented claims do not have the requirement (only specify SEQ ID NOs: 9 and 10, which appear to be human variable regions for the alpha and beta chains, respectively). 
WO 2007/131092 A2 teaches construction of chimeric TCRs comprising a human variable region and a murine constant region and pharmaceutical compositions and method of preventing or treating an infectious disease or cancer with such chimeric TCRs. See e.g. Abstract. Specifically, WO 2007/131092 A2 teaches chimeric TCRs with specificity to various disease associated target proteins, such as p53, MART, NY-ESO- 1 and gp100. See e.g. Example 1. It further teaches that the chimeric TCRs comprising human variable region and murine constant region exhibit enhanced biological properties, such as enhanced expression in human PBLs, higher levels of cytokines by PBLs expressing the chimeric TCRs, increased stability of the CD3C/TCR complex, increased ability to recognize and kill tumors. See e.g. Examples 1-5.
Accordingly, WO 2007/131092 A2 teaches the concept and practice of generating human/mouse (HM) chimeric TCRs against disease related target antigens for the study of the TCR biological properties and the application for disease prevention and treatment purposes, the experimental procedure for constructing chimeric TCRs, as
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive from the patented claims 1-20 to the instant claims to make and use a human-mouse TCR based on the advantages of such a chimeric TCR in therapeutic applications.
This rejection is also necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648